Citation Nr: 0121983	
Decision Date: 08/30/01    Archive Date: 09/06/01

DOCKET NO.  93-25 699	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 
50 percent for post-traumatic stress disorder (PTSD) with 
major depressive disorder subsequent to July 2, 1990.

2.  Entitlement to a rating in excess of 70 percent 
evaluation for PTSD with major depressive disorder, 
subsequent to March 30, 1999.

3.  Entitlement to an effective date earlier than March 30, 
1999 for an award of a total rating based on unemployability 
due to service-connected disability.


REPRESENTATION

Appellant represented by:	Keith A. Miller, Attorney





WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Christopher J. Gearin, Counsel


INTRODUCTION

The veteran had active service from August 1967 to September 
1969.

This appeal originates from a decision dated in December 
1990, by the Portland, Oregon, Department of Veterans Affairs 
(VA) Regional Office (RO) which granted service connection 
for PTSD and assigned a 30 percent rating.  On initial review 
by the Board in May 1994, this case was remanded to the RO 
for additional development to include VA examinations.  
Thereafter, the veteran's rating was increased from 30 to 50 
percent in a November 1994 decision, effective from the date 
of his original claim.  The case was returned to the Board 
and again remanded for missing medical records and another 
examination.  In August 1996, the Board denied the claim for 
a rating in excess of 50 percent for PTSD.  The veteran 
appealed to the United States Court of Veterans Appeals 
(Court).

An Order of the Court in May 1998 granted the motion by the 
Secretary of VA, vacated the Board's August 1996 decision and 
remanded the case to the Board for further proceedings 
consistent with the Court's Order.  Thereafter, in February 
1999, the Board remanded the case to the RO for further 
development consistent with the Court's Order.

As a result of the development, the RO assigned a 70 percent 
rating for PTSD, with major depressive disorder, effective 
March 30, 1999 and also granted a total rating based on 
individual unemployability effective March 30, 1999.  
Subsequently, the veteran timely appealed issues (2) and (3) 
listed on the title page of this action.  In this regard, 
however, the Board finds that issue number (2) is subsumed 
and addressed by issue number (1).  In other words, although 
the RO adjudicated issue (2) as entitlement to an effective 
date earlier than March 30, 1999 for PTSD with major 
depressive disorder, the Board finds that this issue is 
encompassed by the treatment of entitlement to a rating in 
excess of 50 percent subsequent to July 2, 1990.  Therefore, 
the Board has modified issue (2) to read as noted on the 
title page and will address both issues (1) and (2) together 
in the analysis below.  

In May 2001, the veteran failed to appear for his scheduled 
Travel Board hearing.


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's appeal has been obtained by the RO.

2.  The veteran's service-connected PTSD with major 
depressive disorder is more favorably rated under the old 
rating schedule.

3.  Since July 2, 1990, the veteran has been demonstrably 
unable to obtain or retain employment due to his service-
connected PTSD with major depressive disorder.


CONCLUSIONS OF LAW

1.  A rating of 100 percent for PTSD, with major depressive 
disorder, subsequent to July 2, 1990 is warranted.  38 
U.S.C.A. §§ 1155, 5103A (West 1991 & Supp. 2001); 38 C.F.R. 
§§ 4.7, 4.132, Diagnostic Code 9411 (1996); 38 C.F.R. 
§ 4.130, Diagnostic Code 9411 (2000); Fenderson v. West, 12 
Vet. App 119 (1999).

2.  There is no longer an issue of fact or law pertaining to 
a claim for VA benefits before the Board as to entitlement to 
an effective date earlier than March 30, 1999 for a total 
disability rating based on individual unemployability due to 
service-connected disability.  38 C.F.R. § 4.16(a) (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Procedural background

Initially, the Board notes that there has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000) (VCAA).  38 U.S.C.A. § 5103A.  Among other 
things, this law eliminates the concept of a well-grounded 
claim, redefines the obligations of the VA with respect to 
the duty to assist, and supersedes the decision of the United 
States Court of Appeals for Veterans Claims (Court) in Morton 
v. West, 112 Vet. App. 477 (1999), withdrawn sub nom.  Morton 
v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) (per 
curiam order), which had held that the VA cannot assist in 
the development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.  38 
U.S.C.A. § 5103A; See Karnas v. Derwinski, 1 Vet. App. 308 
(1991).

Among the changes in the law brought about by the VCAA, VA is 
a heightened duty to assist the veteran in developing 
evidence in support of a claim for service connection.  Such 
assistance includes identifying and obtaining evidence 
relevant to the claim, and affording the veteran a VA rating 
examination unless no reasonable possibility exists that such 
assistance would aid in substantiating the veteran's claim.  
See 38 U.S.C.A. § 5103A.

The Board has reviewed the veteran's claim in light of the 
VCAA, and concludes that while the RO did not necessarily 
fully comply with the new notification requirements at the 
time the veteran's claim was filed, a substantial body of lay 
and medical evidence was developed with respect to the 
veteran's claim, and the RO's statement and supplemental 
statement of the case clarified what evidence would be 
required to establish evaluations for the veteran's service-
connected PTSD with major depressive disorder in excess of 
those already assigned.  The veteran responded to the RO's 
communications with additional evidence and argument, curing 
(or rendering harmless) the RO's earlier omissions.  See 
Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993); VA O.G.C. 
Prec. 16-92, para. 16 (57 Fed. Reg. 49,747 (1992)) ("if the 
appellant has raised an argument or asserted the 
applicability of a law or [Court] analysis, it is unlikely 
that the appellant could be prejudiced if the Board proceeds 
to decision on the matter raised").  The Veterans Claims 
Assistance Act of 2000 also requires VA to provide a medical 
examination when such an examination is necessary to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A.  This 
obligation was satisfied by the VA examination requested and 
accomplished in connection with this claim.  The Board is 
satisfied that all relevant facts have been properly and 
sufficiently developed, and that the veteran will not be 
prejudiced by proceeding to a decision on the basis of the 
evidence currently of record.

The veteran asserts that an evaluation in excess of 50 
percent prior to March 30, 1999, and in excess of 70 percent 
on and after March 30, 1999, is in order for his service-
connected PTSD with major depressive disorder.  He also 
requests an effective date for a total rating due to 
unemployability prior to March 30, 1999.  In such cases, VA 
has a duty to assist the veteran in developing facts that are 
pertinent to those claims.  See generally, 38 U.S.C.A. § 
5103A.  As noted above, the Board finds that all relevant 
facts have been properly developed, and that all relevant 
evidence necessary for an equitable resolution of the issue 
on appeal has been identified and obtained by the RO.  The 
evidence includes the veteran's service medical records; 
post-service medical records, to include reports of VA rating 
examinations and outpatient treatment records; and personal 
statements and evidence submitted by the veteran in support 
of his claims.  The Board is not aware of any additional 
relevant evidence that is available in connection with this 
appeal.  Therefore, no further assistance to the veteran 
regarding the development of evidence is required.  See 
38 U.S.C.A. § 5103A.

Entitlement to an initial disability rating in excess of 50 
percent for PTSD with major depressive disorder subsequent to 
July 2, 1990, and in excess of 70 percent subsequent to March 
30, 1999.

The veteran is appealing the original disability rating 
assigned following an award of service connection.  
38 U.S.C.A. § 38 U.S.C.A. § 5103A; Shipwash v. Brown, 8 Vet. 
App. 218, 224 (1995).  Furthermore, as held in AB v. Brown, 6 
Vet. App. 35, 38 (1993), "on a claim for an original or an 
increased rating, the claimant will generally be presumed to 
be seeking the maximum benefit allowed by law and regulation. 
. . . "  The distinction between an original rating and a 
claim for an increased rating may be important, however, in 
terms of determining the evidence that can be used to decide 
whether the original rating on appeal was erroneous and in 
identifying the underlying notice of disagreement and whether 
VA has issued a statement of the case or supplemental 
statement of the case.

The rule in Francisco v. Brown, 7 Vet. App. 55, 58 (1994) 
("Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary 
importance"), is not applicable to the assignment of an 
initial rating for a disability following an initial award of 
service connection for that disability.  Rather, at the time 
of an initial rating, separate ratings may be assigned for 
separate periods of time based on the facts found - a 
practice known as "staged" ratings.  Fenderson v. West, 12 
Vet. App. 119, 126 (1999).

Disability evaluations are determined by the application of a 
schedule of ratings that is based on the average impairment 
of earning capacity.  38 U.S.C.A. § 1155.  Separate 
diagnostic codes identify the various disabilities.  
38 C.F.R. Part 4 (2000). 

In accordance with 38 C.F.R. §§ 4.1, 4.2 (2000) and 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has 
reviewed the service medical records pertaining to the 
service-connected disabilities at issue.  The Board has found 
nothing in the historical record which would lead it to 
conclude that the current evidence of record is not adequate 
for rating purposes, nor has the Board found any of the 
historical evidence in this case to be of sufficient 
significance to warrant a specific discussion herein.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2000).

The record shows that the veteran's original claim for 
service connection for a psychiatric disorder was received in 
July 1990 and initially granted by a rating decision in 
December 1990.  The RO assigned an original rating of 30 
percent for PTSD effective July 2, 1990 under 38 C.F.R. 
§ 4.132, Diagnostic Code 9411.  The veteran disagreed with 
this evaluation, and timely appealed the decision.  In a 
November 1994 decision, however, the RO increased the 
evaluation to 50 percent, effective July 2, 1990.  In May 
1999, the RO increased the evaluation to 70 percent on and 
after March 30, 1999, for PTSD, and recharacterized the 
disability as PTSD with major depressive disorder.

Thus, the veteran's claim for an evaluation in excess of 50 
percent for PTSD with major depressive disorder prior to 
March 30, 1999 and in excess of 70 percent on and after March 
30, 1999 is an original claim that was placed in appellate 
status by his disagreement with the initial rating award.  As 
referenced in the INTRODUCTION, the Board will address the 
issue of entitlement to an effective date earlier than March 
30, 1999 for a 70 percent evaluation for PTSD with major 
depressive disorder as part of the following analysis of 
entitlement to an increased initial rating, i.e., in excess 
of 50 percent subsequent to July 2, 1990, and in excess of 70 
percent subsequent to March 30, 1999.

The Board notes that by regulatory amendment effective 
November 7, 1996, substantive changes were made to the 
schedular criteria for evaluating mental disorders, including 
PTSD and major depressive disorder, formerly set forth in 38 
C.F.R. §§ 4.125-4.132 (1996) (redesignated as 38 C.F.R. §§ 
4.125-4.130 (2000)).  See 61 Fed. Reg. 52,695-52,702 (1996).  

Pursuant to Diagnostic Code 9411, prior to November 7, 1996, 
the evaluation of the veteran's service-connected PTSD with 
major depressive disorder turned on the severity of his 
overall social and industrial impairment.  A 30 percent 
rating was warranted where such impairment was of 
"definite" severity; ratings of 50 and 70 percent were 
warranted where such impairment was "considerable" and 
"severe", respectively.  38 C.F.R. § 4.132.  The highest 
rating of 100 percent was warranted when the attitudes of all 
contacts except the most intimate were so adversely affected 
as to result in virtual isolation in the community.  The 
common symptoms include totally incapacitating psychoneurotic 
symptoms bordering on gross repudiation of reality with 
disturbed thought or behavioral processes, associated with 
almost all daily activities such as fantasy, confusion, panic 
and explosions of aggressive energy resulting in profound 
retreat from mature behavior.  A 100 percent rating was also 
warranted if the clinical evidence showed that the appellant 
was demonstrably unable to obtain or retain employment.  38 
C.F.R. § 4.132.  It should be noted that the criteria set 
forth in 38 C.F.R. § 4.132, Diagnostic Code 9411, for a 100 
percent evaluation constitute independent bases for granting 
a 100 percent evaluation.  See Johnson v. Brown, 7 Vet. App. 
95, 97 (1994).  

Under the revised criteria for diagnosing and evaluating 
psychiatric disabilities, Diagnostic Code 9411 provides for a 
70 percent rating for occupational and social impairment, 
with deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting); inability to establish and 
maintain effective relationships.  A 100 percent rating is 
warranted for total occupational and social impairment, due 
to such symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of personal hygiene); 
disorientation to time and place; memory loss for names of 
close relatives, own occupation, or own name.  

In assessing the evidence of record, it is important to note 
that the Global Assessment of Functioning (GAF) Scale score 
is a scale reflecting the "psychological, social, and 
occupational functioning on a hypothetical continuum of 
mental health-illness."  Richard v. Brown, 9 Vet. App. 266, 
267 (citing DSM-IV, p. 32).  Also during the pendency of this 
appeal, the criteria for diagnosing PTSD and major depressive 
disorder were revised by the American Psychiatric Association 
in its Diagnostic and Statistical Manual (DSM).  The VA 
regulations in effect at the time of the veteran's initial 
claim referred to DSM-III-R.  The current revised VA 
regulations address the updated diagnostic criteria for PTSD 
with major depressive disorder in DSM-IV.

The veteran has been evaluated on numerous occasions for PTSD 
under 38 C.F.R.§ 4.132, Diagnostic Code 9411.  However, 
38 C.F.R. § 4.132 was redesignated, effective November 7, 
1996, as 38 C.F.R. § 4.130, which includes new rating 
criteria for PTSD under Diagnostic Code 9411.  The Court has 
held that where a law or regulation changes after a claim has 
been filed or reopened, but before the administrative or 
judicial appeal process has been concluded, the version most 
favorable to the veteran will apply.  Karnas v. Derwinski, 1 
Vet. App. 308, 312-13 (1991).  The Board notes that the 
veteran has been evaluated by the RO under both the "old" 
and "new" rating criteria.  The Board is of the opinion 
that the old rating criteria in effect prior to November 7, 
1996 is a more favorable version of the regulation than the 
revised new criteria with respect to the veteran in this 
case.  

In reviewing the evidence of record for the veteran's 
service-connected PTSD with major depressive disorder, the 
Board is of the opinion that a disability evaluation of 100 
percent is warranted pursuant to the old rating criteria for 
total impairment subsequent to July 2, 1990 because he has 
been demonstrably unable to obtain or retain employment due 
to PTSD.

Based on a review of the record in its totality, the evidence 
cumulatively shows that the veteran has been totally disabled 
since July 2, 1990 due to PTSD with major depressive 
disorder. 38 C.F.R. Part 4, Diagnostic Code 9411.  The VA 
outpatient records during this time reveal that the veteran 
had serious difficulty coping with society and employers.  
For example, VA reports of treatment received in 1990 and 
1991 indicated complaints and findings of chronic depression 
and anxiety, with moderate PTSD, chronic depression, and a 
personality disorder.  Conservative treatment and therapy 
were recommended.  
 
In a July 1992 personal hearing, the veteran testified that 
he suffered from depression, anxiety, social and emotional 
isolation, insomnia, frustration, and hyperirritability, as 
well as recurrent flashbacks and nightmares regarding wartime 
combat experiences.  He further testified that he last worked 
in 1989 as a maintenance worker but left that job due to a 
recent suspended driver's license and imposed child support 
garnishments, and currently spent most of his time watching 
television and wood carving.  He also testified that he was 
divorced but maintained a good relationship with his two 
daughters, and had about three close friends.  Finally, the 
veteran testified that while he did not attend regular 
psychiatric therapy, he did take prescribed medication for 
his PTSD.

According to a VA outpatient treatment record, received by 
the RO in November 1992 (although the outpatient report is 
not dated, it appears to be sometime in 1992), the VA 
examiner diagnosed the veteran with PTSD and a GAF of 45.  A 
GAF score of 41-50 contemplates serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifting) or any serious impairment in social, 
occupational, or school functioning (e.g., no friends, unable 
to keep a job).  Id. The diagnosis reflects that the veteran 
was experiencing serious impairment and was unable to keep a 
job.  Based on this evidence, it appears that the veteran was 
demonstrably unable to obtain or retain employment due to his 
PTSD.  The other evidence of record supports this finding.  
The veteran testified in July 1992 that he had been 
unemployed for several years due to a back injury on the job.  
The medical evidence of record during this time shows that 
the veteran's PTSD also interfered with his ability to stay 
employed and to successfully participate in the VA Vocational 
Rehabilitation program.  Furthermore, although the veteran 
entered the VA Vocational Rehabilitation program during this 
time and he was attending school, his performance indicated 
that he was having difficulty due to his PTSD.  

Further evidence includes extensive records of treatment at 
VA medical clinics that have been associated with the 
veteran's claims files.  These records relate primarily to 
problems with the veteran's back and other physical problems; 
however, there are notations that indicate a continuing level 
of stress associated with his family (including a failed 
custody hearing), his schoolwork, and his living 
arrangements.  One notation includes the comment that the 
veteran was "[s]till pushing PTSD symptoms but not taking 
meds [prescribed] to assist" and "mild PTSD presently not a 
big problem," both in April 1994, and the diagnosis of "PTSD 
with mild depression" was made in August 1994.  These 
outpatient notes, however, conflict with the findings made by 
other VA examiners only a short time after.

According to a September 1994 VA Social and Industrial Survey 
(SIS), the examiner generally summarized that the veteran 
continued to have a great deal of difficulty with his PTSD 
symptoms, specifically including problems with sleep, 
nightmares, flashbacks, intrusive thoughts, and depression.  
He did not get along well with people and he had an anger 
control problem.  Although cooperative during the interview, 
the examiner commented that the veteran had major problems in 
most areas of his life.  

According to an October 1994 VA examination report, the 
examiner diagnosed the veteran with chronic PTSD with marked 
stressors related to employment, physical status, 
homelessness, and isolation, and assigned a GAF score of 45.  
As noted previously, a GAF score of 41-50 contemplates 
serious symptoms indicating an inability to keep a job).  
Therefore, this diagnosis reflects that the veteran was 
unable to keep a job as a result of his PTSD.  Therefore, 
based on this evidence, it appears that the veteran was 
demonstrably unable to retain employment due to his PTSD.  
The examiner noted that during service the veteran fought in 
combat where he witnessed major death and destruction.  The 
examiner added that the veteran reexperienced his combat 
memories, which were recurrent and distressful.  The veteran 
had distressing dreams and nightmares, continuing to the 
present, although medication helped reduce the intensity.  He 
had some flashbacks, usually triggered by internal things 
that go on within him or external things such as noises, 
helicopters, etc.  The examiner observed that the veteran was 
avoidant of thoughts and feelings.  He avoided activities and 
situations, and he experienced amnesia.  The veteran had 
given up his interest in previously significant activities 
and he felt totally alienated from other people and he could 
not really give and receive love.  The examiner noted that 
the veteran had all the criteria for high arousal with 
trouble falling asleep and staying asleep.  He was very 
angry, had trouble concentrating, was very vigilant, and he 
startled easily.  

Furthermore, a January 1996 VA psychiatric examiner noted 
that the veteran was unable to complete his most recent 
semester of school, apparently suffering a low point in the 
summer of 1995 when a female friend he was close to was 
killed.  His vocational rehabilitation had been unsuccessful, 
focusing on the field of human services, which by his own 
admission he stated was "being an inappropriate area."  He 
reported having a goal of being able to earn a living, and 
maybe being a wildlife photographer.  He had one female 
friend that he saw on occasion.  He had multiple orthopedic 
and medical problems including weight loss with stomach 
cramps and loss of appetite, pain in his neck, legs, back, 
stomach and arms, sensitive eyes, trouble sleeping, and 
frequent headaches.  He complained that the only emotions he 
could feel were anger, frustration, loneliness and isolation.  
He reported having "very irregular" dreams about his Vietnam 
experiences.  The psychiatrist diagnosed his PTSD as chronic 
with "mixed personality disorder including passive-aggressive 
antisocial and possibly borderline characteristics."  While 
noting that there was no doubt in the examiner's mind about 
the veteran's PTSD, he added that it was "muddled" by his 
"AXIS II problems and his drug abuse."  It was the examining 
physician's opinion that he was not interested in or capable 
of rehabilitation, but in more compensation.  Although the 
examiner assigned a GAF score of 50, the Board finds it 
significant that the examiner opined that the veteran was not 
capable of rehabilitation.  Furthermore, as will be discussed 
in more depth later, the March 1999 VA examiner clarified the 
ambiguities made by this January 1996 examiner.  In other 
words, the veteran's PTSD was his predominant problem, not 
his reported AXIS II problems and his drug abuse. 

A VA SIS based on an April 1996 interview supports the 100 
percent rating.  For example, according to the report the 
veteran complained of recurrent distressing dreams about 
being in Vietnam, daily thoughts about Vietnam, the inability 
and/or the unwillingness to form relationships with others, 
social isolation, and hypervigilance. He also reported 
maintaining regular monthly contact with his parents, that 
his daughters were now living with their mother, that he is 
still in school in the second year of a two-year program of 
training to be a chemical substance abuse counselor, and that 
he was "care-taking" the land his was living on for the 
owner.  The examiner, in addition to noting the "horrific 
psychological trauma" that the veteran experienced in 
Vietnam, concluded with the assessment that the veteran "has 
considerable and significant impairment as a result of his 
Vietnam combat duty."

According to a March 1999 VA psychiatric examination report, 
the psychiatrist concluded that the veteran was totally 
disabled due to his PTSD.  For example, based on the 
examination the VA psychiatrist diagnosed PTSD with recurrent 
major depression and melancholia with severe stressors.  The 
psychiatrist added that the veteran was unable to function in 
most occupational or social spheres, and he lived a very 
isolated life.  The psychiatrist assigned a GAF score of 40, 
with 40 being the highest level in the last year.  The Board 
acknowledges that according to the GAF scale, score of 31-40 
contemplates some impairment in reality testing or 
communication (e.g., speech is at times illogical, obscure, 
or irrelevant) or major impairment in several areas, such as 
work or school, family relations, judgment, thinking, or mood 
(e.g., depressed man avoids friends, neglects family, and is 
unable to work; child frequently beats up younger children, 
is defiant at home, and is failing at school).

The diagnosis and symptoms claimed and evaluated in this 
examination were specifically supported by the objective 
findings and were directly attributed to the veteran's 
experience in the military.  The examiner's conclusions were 
based on a review and knowledge of current and relevant 
psychological literature, including evaluation against the 
specific diagnostic criteria of DSM-IV.  In this case, there 
were multiple diagnoses that accounted for current 
complaints.  The examiner noted that the symptoms of PTSD 
dominated the clinical picture, accounting for approximately 
100 percent of the impairments in occupational and social 
functioning.  Regarding occupational functioning, the veteran 
appeared to be totally disabled.  Regarding social 
functioning, the veteran's status had deteriorated since his 
last examination in 1996.  Taken together, the examiner 
concluded that the veteran was severely to totally disabled 
by present symptoms, all of which were attributable to PTSD 
and major depressive disorder, the antecedents of which were 
from PTSD.  

The examiner reiterated that the veteran had experienced 
multiple events outside the range of usual human experience 
that would be markedly distressing to almost anyone.  The 
veteran persistently reexperienced the traumatic events with 
recurrent and intrusive recollections.  In addition, the 
veteran exhibited persistent avoidance of stimuli associated 
with the trauma as well as emotional numbing of general 
responsiveness.  The veteran went to great effort to avoid 
thoughts or feelings associated with the trauma.  He avoided 
activities or situations that aroused recollections of the 
trauma.  He had a markedly diminished interest in significant 
activities.  He felt detached and estranged from others 
including close family members.  He exhibited a restricted 
range of affect and had a marked sense of foreshortened 
future.  In addition, he had persistent symptoms of increased 
arousal including difficulty falling and staying asleep, 
irritability and outbursts of anger, difficulty 
concentrating, hypervigilance, and an exaggerated startle 
response.  He also exhibited physiological reactivity upon 
exposure to events that symbolize or resemble an aspect of 
the traumatic event.  In addition, he exhibited symptoms of a 
major depressive disorder; however, it appeared that the 
antecedents of this major depressive disorder were based on 
his difficulties related to PTSD.

Thus, based on the foregoing evidence, the Board finds that 
the veteran experienced total impairment because he was 
demonstrably unable to retain employment as a result of his 
PTSD with major depressive disorder.  During this period, his 
GAF scores were in the 40-50 range, indicating that he was 
unable to keep a job.  This is supported by the Vocational 
Rehabilitation records, which reveal that, although the 
veteran attempted, he was unable to complete the program 
successfully.  Furthermore, the medical evidence and 
Vocational Rehabilitation records consistently show that the 
veteran experienced anger control problems due to his PTSD.  
He lived in virtual isolation during this time, except for 
attending classes.  Given that the March 1999 VA psychiatrist 
noted that, based on a review of the record, the veteran's 
symptoms of PTSD dominated the clinical picture, accounting 
for approximately 100 percent of the impairments in 
occupational and social functioning; and that he had a GAF 
score of 40 (with 40 being the highest level in the last 
year), the Board finds that overall the evidence of record 
shows that the veteran has been demonstrably unable to retain 
employment since July 2, 1990. 

It is important to note that, in addition to the medical 
evidence, there are VA Vocational Rehabilitation records that 
are associated with the claims files, which indicate that the 
veteran participated in the program from the early 1990s to 
mid-1996.  On page two of a February 1994 Vocational 
Rehabilitation Development Plan report, (specifically 
identified by the Court as R. at 236), the veteran's 
counseling psychologist concluded that the veteran's service-
connected PTSD materially contributed to his serious 
employment handicap, as defined by 38 C.F.R. § 21.52(c)(1) 
(2000), and, therefore, he qualified for the program under 
the relevant law.  38 C.F.R. §§ 21.51 through 21.53 (2000). 

Given that the Court has indicated that the Board neglected 
to address this document (identified as R. at 236 in the 
record on appeal) in its August 1996 decision, the Board will 
do so now.  With respect to VA Vocational Rehabilitation 
under Chapter 31, the relevant law provides that "serious 
employment handicap" is a term of art used to determine 
whether a veteran qualifies for Vocational Rehabilitation.  
With regard to whether a serious employment handicap exists, 
38 U.S.C.A. § 3103(c) (West 1991) permits a veteran to obtain 
Chapter 31 benefits if, on the basis of the veteran's 
particular employment handicap and need for vocational 
rehabilitation training, it is determined that (1) the 
veteran has a "serious employment handicap" and has not been 
previously rehabilitated to the point of employability, or 
(2) has a serious employment handicap, has been previously 
rehabilitated to the point of employability and the veteran 
can meet one of the other stated conditions. 38 U.S.C.A. § 
3103(c); 38 C.F.R. § 21.44 (2000). 

"Serious employment handicap" is defined as the significant 
impairment of the veteran's ability to obtain or maintain 
employment consistent with his abilities, aptitudes, and 
interests.  38 U.S.C.A. § 3101(7); 38 C.F.R. § 21.52(b) 
(2000).  A veteran who has been found to have an employment 
handicap shall also be held to have "serious employment 
handicap" if he or she has: (1) a neuropsychiatric service-
connected disability rated at 30 percent or more disabling; 
or (2) any other service-connected disability rated at 50 
percent or more disabling. 38 C.F.R. § 21.52(c) (2000).  

In this case, the VA counseling psychologist determined in 
her February 1994 report (identified as R. at 236 in the 
record on appeal) that, based on the facts presented, the 
veteran's service-connected PTSD was 30 percent disabling at 
that time.  Pursuant to 38 C.F.R. § 21.52(c), the veteran, 
therefore, met the requirement for a neuropsychiatric 
service-connected disability rated at 30 percent or more 
disabling, and, thus, he had a "serious employment handicap".  
Based on a reading of the VA counseling psychologist's 
February 1994 report (identified as R. at 236 in the record 
on appeal), the Board finds that her determination that the 
veteran's service-connected PTSD "materially contributed to 
his serious employment handicap" is not probative with 
respect to whether the veteran's PTSD warranted an increased 
initial rating because she was merely making a factual 
determination whether the veteran qualified for Vocational 
Rehabilitation under Chapter 31, not whether he was 
employable.  In other words, the VA counseling psychologist 
determined that, under 38 C.F.R. §§ 21.51 and 21.52, the 
veteran qualified for Vocational Rehabilitation under Chapter 
31 because, at that time, the veteran's PTSD was rated as 30 
percent disabling and, therefore, met the requirements 
pursuant to 38 C.F.R. § 21.52(c).  Hence, the Board has 
considered this evidence identified by the Court as R. at 236 
as part of this decision, but finds that it lacks probative 
value with respect to the issue on appeal. 

Subsequent Vocational Rehabilitation records show that the 
veteran experienced difficulty in his class work, although he 
did well in certain subjects.  He also had trouble commuting 
a long distance in order to attend classes.  According to a 
June 1996 letter, the RO informed the veteran that it had 
stopped his Vocational Rehabilitation subsistence allowance 
because he had stopped attending the program.  The veteran's 
VA counseling psychologist wrote the veteran a letter in 
August 1996 attempting to convince him to return to the 
program; however, he did not respond.  

Accordingly, the medical evidence of record consistently 
shows that the veteran has been assigned GAF scores between 
40 and 50.  A GAF score of 40 according to DSM-IV, which is 
adopted by VA at 38 C.F.R. §§ 4.125 and 4.126 (2000), 
indicates that the veteran is either unable to work (GAF 
score of 31-40) or keep a job (GAF score of 41-50), which in 
turn means that he's entitled to a 100 percent schedular 
rating for PTSD with major depressive disorder.  Although the 
record indicates that the veteran also has nonservice-
connected physical disorders that impact his employability 
and functioning, the evidence establishes to the Board's 
satisfaction that it is the veteran's PTSD that has prevented 
him from retaining whatever employment he has managed to 
secure.  In consideration of the foregoing and in light of 
the veteran's examination in March 1999 in which the VA 
examiner essentially concluded that the veteran's problems 
are due to his service-connected PTSD with major depressive 
disorder, the Board finds that the veteran has been totally 
disabled due to PTSD with major depressive disorder and 
warrants an initial 100 percent rating subsequent to July 2, 
1990 under the old rating criteria which provides for a 100 
percent schedular disability rating for PTSD when the veteran 
is "demonstrably unable to obtain or retain employment."  
38 C.F.R. § 4.132, Diagnostic Code 9411 (1996).


Entitlement to an earlier effective date prior to March 30, 
1999 
for an award of a total disability rating based on individual 
unemployability.

VA regulations provide, in part, that total disability will 
be considered to exist when there is present any impairment 
of mind or body that is sufficient to render it impossible 
for the average person to follow a substantially gainful 
occupation.  Total disability may or may not be permanent.  
Total ratings will not be assigned, generally, for temporary 
exacerbations or acute infectious diseases except where 
specifically prescribed by the schedule.  38 C.F.R. § 3.340 
(2000).  A total disability rating for compensation may be 
assigned where the schedular rating for the service-connected 
disability or disabilities is less than 100 percent when it 
is found that the service-connected disabilities are 
sufficient to produce unemployability without regard to 
advancing age.  38 C.F.R. §§ 3.340, 3.341, 4.16 (2000).

Under the provisions of 38 C.F.R. § 4.16(a), a total rating 
based on individual unemployability may only be assigned 
where the veteran is not in receipt of a total schedular 
rating.  In addition, if a veteran is found to be totally 
disabled under the rating schedule, the issue of entitlement 
to a total compensation rating based on individual 
unemployability under 38 C.F.R. § 4.16(a) is moot.  See 
VAOPGCPREC 6-99, 64 Fed. Reg. 52,375 (1999).  Because the 
Board has awarded a 100 percent schedular disability rating 
from July 2, 1990 for the service connected PTSD with major 
depressive disorder, the Board finds that an earlier 
effective date prior to March 30, 1999 for an award of a 
total disability rating based on individual unemployability 
is moot and that claim must be dismissed.  See 38 C.F.R. 
§ 4.16(a) (2000).




	(CONTINUED ON NEXT PAGE)



ORDER

An initial rating of 100 percent is granted for PTSD with 
major depressive disorder effective July 2, 1990, subject to 
the law and regulations governing the payment of monetary 
awards.

Entitlement to an effective date earlier than March 30, 1999 
for a total disability rating based on individual 
unemployability due to service-connected disability is 
dismissed.



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals

 

